ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 12/26/20 has been entered.  Claims 1-2, 5-12, 14 and 18-20 are pending.  Claims 1, 2, 5, 7-12, 14 and 18-20 have been amended.  Claims 3-4, 13 and 15-17 have been cancelled.  Applicant’s amendment to the drawings and the claims have overcome the objections and 112 rejections lodged in the Non-Final Office Action, mailed 10/9/2020.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 12/26/2020, with respect to the amendments to claim 1 have been fully considered and are persuasive. As Applicant has merely amended claim 1 to include the allowable subject matter of claim 4 and intervening claim 3, the claims are in condition for allowance.
Allowable Subject Matter
Claims 1-2, 5-12, 14 and 18-20 are allowed.
The reasons for allowance can be found in the Non-Final Office Action, mailed 10/9/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745